Madsen, J.
(dissenting) — I dissent. The majority has the noblest of intentions. It is clearly desirable to hold all employers accountable for gender discrimination, regardless of their size. Unfortunately, the Legislature has yet to do so. Instead, the majority has presumed the role of the Legislature and has created a common law cause of action using a statute that specifically prohibits it. It is the function of this court to apply the intent of the Legislature as expressed through its laws. The court exceeds its legitimate powers when it substitutes its own intent for that of the Legislature. See Raynes v. City of Leavenworth, 118 Wn.2d 237, 243, 821 P.2d 1204 (1992) (“[T]he appropriate remedy when legislative action is considered unjust is political.”) By allowing a wrongful discharge claim based on a public policy against gender discrimination, the majority has done just that. It has declared that the statutory exemption of small employers in RCW 49.60.040 is contrary to public policy, and has recognized a claim through the common law that is prohibited by the statute.
This court, beginning in Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 232-33, 685 P.2d 1081 (1984), has recognized an exception to the terminable at will doctrine which allows an employee to bring suit for wrongful discharge when that discharge contravenes a clear mandate of public policy. We have recognized four categories of cases in which this exception is generally allowed: (1) where employees are fired for refusing to commit an illegal act; (2) where employees are fired for performing a public duty or obligation, such as serving jury duty; (3) where employees are fired for exercising a legal right or privilege, such as filing workers’ compensation claims; and (4) where employees are fired in retaliation for reporting employer misconduct (whistleblowing). See Gardner v. Loomis Armored, Inc., 128 Wn.2d 931, 936, 913 P.2d 377 (1996). Employing a flawed analysis, the majority has extended this list to include the discharge of an employee on the basis of gender.
In Thompson, we held that the public policy exception to the employment at will doctrine should be applied nar*81rowly and cautiously. See Thompson, 102 Wn.2d at 232. Accordingly, our job in this case is not as easy as determining whether Washington maintains a public policy against gender discrimination. If that were the question, it would simply be a matter of pointing to the judicial opinions and statutes that the majority relies on. Instead, Thompson and its progeny require that there be “a clearly stated” mandate of public policy. Gardner, 128 Wn.2d at 936 (citing Thompson, 102 Wn.2d at 232); see also Dicomes v. State, 113 Wn.2d 612, 617, 782 P.2d 1002 (1989) (£‘[T]he employee has the burden to show that the discharge contravened a clear mandate of public policy.”). In this case, the mandate is not so clear. It is muted by the contravening policy of protecting small employers from discrimination suits reflected in RCW 49.60.040.
The majority relies on three sources of public policy to create the common law cause of action in tort for wrongful discharge. Most disingenuous among the majority’s efforts to find a source of public policy to create this exception to the terminable at will doctrine is its use of RCW 49.60— the Washington Law Against Discrimination (WLAD)— despite its exemption for employers of fewer than eight employees. See RCW 49.60.040(3). Strangely, the majority reasons that the definitions section of a statute cannot be a source of the public policy derived from that statute. See Majority at 70. It therefore concludes that while the prohibition on gender discrimination in the statute expresses public policy, the exemption for small employers does not. See id. This is in direct conflict with this court’s decision in Griffin v. Eller, 130 Wn.2d 58, 922 P.2d 788 (1996), where we recognized that the Legislature had a legitimate state interest in exempting small employers from discrimination suits.17 Furthermore, it plainly conflicts with principles of statutory interpretation.
*82We have written that “[i]n construing statutes, the primary objective is to carry out the intent of the Legislature. ... In so doing, legislative definitions provided in the statutes generally control.” American Legion Post No. 32 v. City of Walla Walla, 116 Wn.2d 1, 8, 802 P.2d 784 (1991) (citing In re Estate of Little, 106 Wn.2d 269, 283, 721 P.2d 950 (1986); City of Seattle v. Shepherd, 93 Wn.2d 861, 866, 613 P.2d 1158 (1980)). Moreover, “[a] statute cannot be construed so that an entire provision is meaningless, unless necessary to save the statute or act from constitutional infirmity, or to reconcile conflicting statutes.” Childers v. Childers, 89 Wn.2d 592, 596-97, 575 P.2d 201 (1978) (citations omitted). This is because we “presume that the legislature did not engage in vain and useless acts and that some significant purpose or object is implicit in every legislative enactment.” Oak Harbor Sch. Dist. v. Oak Harbor Educ. Ass’n, 86 Wn.2d 497, 500, 545 P.2d 1197 (1976) (citing Kelleher v. Ephrata Sch. Dist. No. 165, 56 Wn.2d 866, 355 P.2d 989 (1960)).
The majority also relies on the language in the WLAD which states that the statute is not meant to limit other types of action for sex discrimination. It reasons that because the law declares that it is a civil right to be free from discrimination in employment, the small employer exemption cannot preclude a civil action. This logic does not hold. The civil right is created in terms of employment by employers of eight or more persons. It is illogical to conclude that the Legislature intended to both protect small employers and subject them to liability in the same statute. See Alderwood Water Dist. v. Pope & Talbot, Inc., 62 Wn.2d 319, 321, 382 P.2d 639 (1963) (“On numerous occasions this court has indicated that a statute should be *83construed as a whole in order to ascertain legislative purpose, and thus avoid unlikely, strained or absurd consequences . . . .” (emphasis added)).
Thompson recognized that the “narrow public policy exception” to the terminable at will doctrine “balances the interest of both the employer and employee.” Thompson, 102 Wn.2d at 232. In this case, the balancing of interests is expressly embodied in the statute. The Legislature chose not to enact a blanket statute that prohibited gender discrimination in all employment. Apparently, it perceived dangers in subjecting small employers to this type of process and litigation. As with all statutes, RCW 49.60 represents a balance of interests. It is the function of a Legislature to balance the varying interests of its citizenry. See Burkhart v. Harrod, 110 Wn.2d 381, 385, 755 P.2d 759 (1988) (“The Legislature is uniquely able to hold hearings, gather crucial information, and learn the full extent of the competing societal interests.”). It is not the function of the judiciary to tip that balance when it is so inclined, even when it believes that the Legislature is wrong.
As the majority acknowledges, other states have considered questions similar to the one in this case, and have produced mixed results. Those decisions upholding small employer exemptions in the face of the statutory policy to which they apply are clearly less strained in their analyses, however, than those that read the exemptions out of the policy. Two cases are instructive. In Brown v. Ford, 1995 OK 101, 905 F.2d 223, relied upon in Griffin for its “strikingly similar” fact pattern, see Griffin, 130 Wn.2d at 67, the Supreme Court of Oklahoma refused to recognize a common law tort of wrongful discharge against an employer who was exempt under an antidiscrimination statute similar to RCW 49.60. The court noted that because the plaintiff’s “sexual harassment claim does not fall within the statute’s criteria for actionability — her workplace having less than fifteen employees — she is not shielded by any legislatively articulated public policy protection.” Brown, 905 P.2d at 228. Accordingly, the court held that “[t]he *84body of our common law, which serves to supplement the corpus of statutory enactments, is powerless to abrogate the latter, either in whole or in part.” Id.
The California Supreme Court reached a similar conclusion on a claim alleging age discrimination under California Fair Employment and Housing Act, which defines an “employer as a person ‘regularly employing five or more persons ....’” Jennings v. Marralle, 8 Cal. 4th 121, 876 P.2d 1074, 1076, 32 Cal. Rptr. 2d 275 (1994) (quoting Cal. Gov. Code § 12926(d)). It found that since that state’s small employer exemption was enacted at the same time as the other provisions of the antidiscrimination law, it was inseparable from the public policy expressed by the statute. 876 P.2d at 1076. The court, therefore, found “that there presently exists no ‘fundamental policy’ which precludes age discrimination by a small employer” and would serve as grounds for an exception to the terminable at will doctrine. Id. In another case, the California Supreme Court held that “when the constitutional provision or statute articulating a public policy also includes certain substantive limitations in scope or remedy, these limitations also circumscribe the common law wrongful discharge cause of action.” City of Moorpark v. Superior Court, 18 Cal. 4th 1143, 959 P.2d 752, 762, 77 Cal. Rptr. 2d 445 (1998).
Griffin affirmed the legislative intent to exempt small employers from a private cause of action created under the 1973 amendment to the WLAD. Moreover, it refused to find that “the Legislature would have passed the statute absent the small employer exemption.” Griffin, 130 Wn.2d at 69. The Legislature can be presumed to be aware of the decision in Griffin and its effect. See Buchanan v. International Bhd. of Teamsters, 94 Wn.2d 508, 511, 617 P.2d 1004 (1980) (citing State v. Fenter, 89 Wn.2d 57, 569 P.2d 67 (1977); Daly v. Chapman, 85 Wn.2d 780, 539 P.2d 831 (1975)). “The legislature, within constitutional constraints, is the body to make policy decisions on this matter. The failure of the legislature to amend the statute . . . since the . . . decision was rendered convinces us that it was and is the policy of the legislature to concur in that result.” 94 Wn.2d at 511.
*85Accordingly, if Griffin is not sufficient to clarify that the Legislature intended to protect small employers from private discrimination actions, the Legislature’s recent failure to pass two bills during the 1999 legislative session is. Bill reports show that both bills were proposed in direct response to this court’s decision in Griffin. Senate Bill 5130 would have eliminated the exception for small employers, by including within the scope of RCW 49.60 those employing “one or more persons,” and adding to RCW 49.60.010 what the majority already finds there — a positive declaration “that all employees are entitled to a workplace that is free from discrimination.” S.B. 5130, at 2 (emphasis added). Senate Bill 5130 died in the committee to which it was originally referred, the Senate Judiciary Committee. See 1 Legislative Digest and History of Bills, 56th Leg., Reg. Sess. 45 (Wash. 1999). Engrossed Senate Bill 5337 would have created a task force to study and make recommendations on employment discrimination, focusing on small businesses. Engrossed Senate Bill 5337 passed the Senate 42-6, after receiving testimony in opposition from organizations representing small business interests who argued that it would create too big of a burden for small businesses,18 but failed to pass out of the House Judiciary Committee. See id. at 118; S.B. Rep. ESB 5337, at 2 (Wash. 1999). The Legislature thus reaffirmed its policy of protecting small businesses against discrimination suits.19 See, e.g., Burk-hart, 110 Wn.2d at 390 (noting that the Legislature had *86considered bills relating to the subject of the case “in its most recent session” and that “[accordingly, there is no reason for the judiciary to take on a more creative role in usurping powers of legislation.”). However, the majority impatiently now accomplishes by judicial fiat what legislators have, thus far, failed to do.
In sum, the majority would conclude that RCW 49.60 provides a clear mandate of public policy to allow a gender discrimination suit against a small employer. This public policy against gender discrimination is apparently enough to overcome the Legislature’s enactment of the small employer exemption in 1949, see Laws of 1949, ch. 183, § 3(b)(i), its refusal to amend the exemption when it created a private cause of action under the law in 1973, see Laws of 1973, ch. 141, § 3(2); this court’s recognition of the legislative intent in Griffin; and the recent failure of two bills that would have exposed small employers to liability. To me, this does not indicate a clear mandate of public policy opening up small employers to discrimination suits. To the contrary, the legislative and judicial records indicate a clear mandate of public policy to protect the small employer.
In addition to the WLAD, the majority briefly cites RCW 49.12.200 as a source of public policy against gender discrimination to support a claim for wrongful discharge. I would not reach this statute. Roberts concedes that she did not raise it at the trial court or the Court of Appeals and, indeed, she does not argue the question of its applicability in her answer to the Dudleys’ petition for review — only raising it in her supplemental brief. See Supplemental Br. of Resp’t at 18. This is not proper briefing before this court. See RAP 13.4(d) (“A party may file an answer to a petition for review. If the party wants to seek review of any issue which was not raised in the petition for review[ ] that party must raise that new issue in an answer.” (emphasis added)); RAP 13.7(b) (“[T]he Supreme Court will review only the questions raised in . . . the petition for review and the answer, unless the Supreme Court orders otherwise upon the granting of the . . . petition.” (emphasis added)).
*87Even if considered, RCW 49.12.200 does not support the majority. While RCW 49.12.200 does create a right not to be excluded from a profession because of sex, the only cases applying this law suggest that it is aimed at state action rather than at private employers. See State v. Brown, 7 Wash. 10, 34 P. 132 (1893); J.S.K. Enter., Inc. v. City of Lacey, 6 Wn. App. 43, 492 P.2d 600 (1971). In any event, while RCW 49.12.200 was enacted in 1890, the Legislature determined in 1973 that the law as it existed did not provide enough protection against private gender discrimination in employment and so amended RCW 49.60 to do so. See Laws of 1973, ch. 141, § 3. There would have been no need for the Legislature to amend RCW 49.60 to apply to gender discrimination if RCW 49.12.200 applied to private employment in addition to state action. Again, we “presume that the legislature did not engage in vain and useless acts and that some significant purpose or object is implicit in every legislative enactment.” Oak Harbor Educ. Ass’n, 86 Wn.2d at 500. We must thus assume that the Legislature was aware of the protection afforded under RCW 49.12.200 when it amended RCW 49.60 in 1973, and that it therefore intended to create a different form of protection than that provided by the existing law. See Price v. Kitsap Transit, 125 Wn.2d 456, 463, 886 P.2d 556 (1994) (Legislature presumed to know the law in the area in which it is legislating); Baker v. Baker, 91 Wn.2d 482, 486, 588 P.2d 1164 (1979).
Because RCW 49.12.200 apparently applies to state action and not to private employers, it cannot be a source of public policy against gender discrimination by small employers. Even if it does indicate a broader policy against gender discrimination as a whole, the public policy found in the statute is not specific enough to trump the small employer exemption in RCW 49.60.040. The effect of the majority’s position is to make the exemption for small employers “a vain and useless thing . . . and all reference to them is an idle expression carrying no weight to extend or limit the operation of law.” Spring Water Co. v. Town of Monroe, 55 Wash. 195, 198, 104 P. 202 (1909). This despite *88the fact that “[t]he intent of lawmakers must be abstracted from a consideration of all the provisions of an act” like RCW 49.60. Graham v. State Bar Ass’n, 86 Wn.2d 624, 627, 548 P.2d 310 (1976) (emphasis added). In light of this precedent, one shudders to imagine the policy “penumbras” of other statutes, entirely unforeseen by the Legislature, that make the limitations of the statutes themselves irrelevant and that litigants could now argue support their claims. “Just because we do not think the legislators have acted wisely or responsibly does not give us the right to assume their duties or to substitute our judgment for theirs. The judiciary is the branch of government that is empowered to interpret statutes, not enact them.” Hillis v. Department of Ecology, 131 Wn.2d 373, 390, 932 P.2d 139 (1997). I respectfully dissent.
Guy, C.J., concurs with Madsen, J.

The majority latches onto our decision in Marquis v. City of Spokane, 130 Wn.2d 97, 922 P.2d 43 (1996), as a means of bypassing Griffin by finding a “[¡judicial basis for public policy against discrimination.” See Majority at 66. It points to salutatory statements that we made in Marquis concerning the policy inherent in RCW 49.60, without noting that those statements were not made in *82connection with a case that involved, as we have here and had in Griffin, the question of whether that statute or the policy therefrom is applicable to a small employer. The majority makes no effort to reconcile what it now declares is the expansive reach of those statements in Marquis with our holding in Griffin, which was decided on the same day. While the majority proclaims that “in Marquis we affirmed a strong and clear public policy against discrimination!;,]” Majority at 66, it does not add the necessary caveat that we did so only with respect to a nonexempt employer. Marquis is simply inapposite here.


Perhaps next time they will know to lobby this court instead.
Where is the line that divides the province of the court from that of the legislature in a matter of this sort? The court is to expound and administer the laws, and there the judicial function and duty end. . . . When the judge has declared all the law that enters into the problem, how much is still left to the determination of the legislator?
State ex rel. Reclamation Bd. v. Clausen, 110 Wash. 525, 533, 188 P. 538, 14 A.L.R. 1133 (1920) (quoting approvingly Perry v. City of Keene, 56 N.H. 514, 531 (1876)).


Remarkably, the majority concedes this, writing of SB 5130 that if its defeat “demonstrates any legislative intent at all, it simply indicates [that] if the bill had been enacted the legislature would have removed the small employer ‘exemption’ to the provisions of RCW 49.60.” Majority at 69 n.9. This concession makes the majority’s position inexplicable.